Citation Nr: 1733713	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-32 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The appellant served in the United States Navy Reserve, with an initial period of active duty for training (ACDUTRA) from July 1964 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The appellant is seeking service connection for bilateral hearing loss and tinnitus, both of which he asserts were caused by his exposure, without hearing protection, to the noise of aircraft and other machinery while he was serving as an aircraft engine mechanic during his initial period of ACDUTRA from July 1964 to December 1964.  Following review of the record, and resolving reasonable doubt in his favor, the Board finds that service connection for both conditions is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.S. §§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2017); see also 38 U.S.C.S. § 101(24)(B); 38 C.F.R. § 3.6(a) (defining "active military, naval, or air service" as including any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty).  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Taking the foregoing elements in order, current disabilities have been established by the results of a May 2009 private audiogram and by the appellant's credible reports of tinnitus.  See 38 C.F.R. § 3.385 (2017) (explaining that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a lay person is competent to report the presence of tinnitus).

An in-service injury-in this case, acoustic trauma-during the appellant's initial period of ACDUTRA has also been established, based on his military occupational specialty of aircraft engine mechanic and his credible reports of the nature of his noise exposure during that time period.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B, paragraph 4(e).

As the first and second elements of service connection have been met with respect to both of the claimed disabilities, the Board turns to the third element.

Regarding the bilateral hearing loss claim, in June 2010, a private audiologist opined that it was as likely as not that the appellant's decrease in hearing sensitivity was directly correlated with the noise exposure he experienced in service while working around jet engines.  The Board acknowledges that the opinion is not flawless, as it is unclear what evidence the audiologist reviewed prior to issuing it.  However, the Board finds that it is sufficient to decide the appellant's claim.  38 C.F.R. § 3.159(c)(4); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim).  In that regard, the private audiologist specifically addressed the two concerns that might have been raised by review of the appellant's service treatment records-the relatively short length of his initial period of ACDUTRA service and the fact that he did not have a hearing loss disability for VA purposes at the time of his discharge from that period of service.  The audiologist specifically pointed out that "even short term exposure to the noise an aircraft produces can cause permanent damage to the hearing mechanism" and further explained that "[t]his damage does not always cause a permanent threshold shift immediately and can show up as a high frequency sensorineural hearing loss at a later date."  Moreover, the Board notes that very slight upward shifts in the appellant's auditory thresholds at some of the relevant frequencies are evidenced when his February 1964 enlistment audiogram and his December 1964 separation audiogram are compared.  In any event, given the conclusion of the private audiologist and the lack of any other identifiable cause for the appellant's current bilateral hearing loss, the Board finds that the evidence that addresses whether his in-service acoustic trauma caused that hearing loss is at least in equipoise.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary is required to give the benefit of the doubt to the claimant.  38 U.S.C.S. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, in view of the evidence just discussed, the Board concludes that all three elements required to establish service connection for bilateral hearing loss have been met and that, as a result, service connection for that disability is warranted.  38 U.S.C.S. §§ 101(24), 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.385 (2017).

Turning, then, to the tinnitus claim, the Board initially notes that, when a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the appellant's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.  

In this instance, the evidence addressing the onset and continuation of the appellant's current tinnitus is sparse.  However, in his May 2009 claim application, when asked to state when the disabilities for which he was seeking service connection began, the appellant stated that his tinnitus began in September 1964.  Nothing in the subsequent evidence of record contradicts that competent and credible report.  As a result, and affording the appellant the benefit of the doubt, the Board finds that all three elements of service connection have again been met and that service connection for tinnitus is also warranted.  38 U.S.C.S. §§ 101(24), 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2017).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


